Citation Nr: 1222214	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  08-38 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for post-operative right knee arthrotomy and reconstructive surgery with instability prior to June 9, 2010.

2.  Entitlement to a rating in excess of 30 percent for status post-total right knee arthroplasty from August 1, 2011.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the RO in Roanoke, Virginia, denied entitlement to an increased rating for post-operative right knee arthrotomy and reconstructive surgery with instability.  

During the pendency of the appeal, in October 2010, the RO recharacterized the Veteran's disability as status post-total right knee arthroplasty and granted an increased, 100 percent, from June 9, 2010, to July 31, 2011, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 30 percent rating was assigned for post-operative residuals from August 1, 2011.  Because the Veteran received a full grant of the benefits sought on appeal for the period from June 9, 2010, to July 31, 2011, the Board finds that there is no justiciable issue for it to decide for that period.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, it has characterized this appeal as encompassing the matters set forth on the title page.  

The Board's disposition of the matter of an increased rating for right knee disability prior to June 9, 2010 is set forth below.  The claim for an increased rating from August 1, 2011 is addressed in the remand following the order and, for reasons discussed further below, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  Prior to June 9, 2010, the Veteran's right knee disability was characterized by objective evidence of complex degenerative and complete tears of the cruciate ligaments, subluxation, valgus deformity, and subjective complaints of the knee "catching." 

2.  Prior to June 9, 2010, the Veteran's right knee disability was characterized by flexion limited to 90 degrees and extension limited to 5 degrees; there was x-ray evidence of degenerative joint disease associated with post-operative right knee arthrotomy and reconstructive surgery as well as evidence of noncompensable painful motion.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 30 percent rating, but no higher, for post-operative right knee arthrotomy and reconstructive surgery with instability prior to June 9, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but no higher, for post-operative right knee arthrotomy and reconstructive surgery with degenerative joint disease prior to June 9, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256 to 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a pre-rating letter dated in June 2007 and a post-rating letter dated in June 2008 provided the Veteran with information pertaining to what information and evidence was needed to support a claim for a higher rating for a right knee disability, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the above-described notice, a November 2008 statement of the case (SOC) and May 2012 supplemental SOC reflect readjudication of the claim for higher rating.  Hence, the Veteran is not shown to be prejudiced by the timing of any VCAA notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, reports of VA treatment and examinations, and private treatment records from Orthopedic & Musculoskeletal Center of Hampton Roads and Riverside Orthopaedic and Sports Medicine Center.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  No further RO action on this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Hence, the following analysis is undertaken with the possibility that "staged" rating of the disability under consideration may be warranted.

Pertinent to the claim now before the Board, by August 1972 rating decision, the Veteran was awarded service connection for post-operative arthrotomy and reconstructive surgery of the right knee with instability and assigned an initial, 20 percent rating effective April 8, 1972.  In January 2007, the Veteran submitted a claim for increased rating.  By July 2007 rating decision, the RO continued the Veteran's 20 percent rating; he appealed this decision.  In October 2010, the RO awarded an increased, 100 percent rating effective June 9, 2010, the date of the Veteran's total arthroplasty; a 30 percent rating was assigned from August 1, 2011.  As noted in the Introduction, the Board is remanding the issue of entitlement to a rating in excess of 30 percent from August 1, 2011.  Thus, the current discussion is limited only to the propriety of the 20 percent rating assigned from the date of his increased rating claim through June 8, 2010.  

The Veteran's 20 percent rating prior to June 9, 2010, has been assigned under Diagnostic Code 5257 which pertains to other impairment of the knee.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A maximum 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).  

Evidence pertinent to this appeal reflects that the Veteran complains of pain, weakness, stiffness, and swelling in his right knee.  In regards to the stability of the knee, in December 2008, the Veteran asserted that his right knee instability is severe.  He indicated that he cannot perform any prolonged standing, walking, or other physical activity due to this disability.  

While the Board acknowledges that the Veteran is competent to provide evidence regarding what he experiences and observes, as a lay person, he has not demonstrated competence to provide an assessment regarding the severity of his right knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  However, as discussed below, the Board finds the medical and lay evidence pertinent to this appeal suggests the Veteran's right knee instability and subluxation is, in fact, more consistent with a severe disability picture.  Therefore, affording him the benefit of the doubt, the Board finds the Veteran is entitled to the maximum 30 percent rating assignable under Diagnostic Code 5257.

At the outset, the Board notes that medical evidence dated since the January 2007 claim for increased rating clearly demonstrates objective signs of ligamental laxity and subluxation.  For example, a January 2007 orthopedic note indicates a positive Lachman's test with evidence of guarding and chronic insufficient anterior cruciate ligament (ACL).  A June 2007 report of VA examination similarly notes observed guarding of movement, effusion into the joint, weakness, and subluxation.  Also of record is a March 2008 rehabilitation note which shows evidence of medial cruciate ligament (MCL) instability, and an orthopedic record dated July 2008 contains an assessment of ruptured ACL.  

In February 2008, the Veteran underwent an MRI; the report from such testing indicates complex degenerative tears of the medical cruciate ligament (MCL) and lateral cruciate ligament (LCL) as well as complete tear of the ACL with anterior subluxation and joint effusion.  Subluxation was present on x-rays taken in May 2009 and upon orthopedic examination in April 2010.  A number of records also indicate valgus deformity of the right knee.  

The above clinical findings are significant in that they represent confirmation of the Veteran's own subjective complaints of instability.  Furthermore, the Board finds the February 2008 MRI report especially probative in that there is evidence of injury to not one, but three ligaments in the right knee.  As for the impact of these clinical findings on the Veteran, in February 2008, he reported several episodes in which his knee physically locked (i.e., he was unable to move it).  Evidence dated less than one month later indicates that these episodes ceased following injections to the knee.  However, other evidence of record, including statements prior to and since February 2008 note that the Veteran describes the occasional feeling of "catching" in his right knee, but that he denies any true locking.  There is also evidence that he reports "buckling" two to three times per day.  Following the February 2008 incident, the Veteran was prescribed a hinge brace by his private orthopedist.  Subsequent treatment records, including a July 2008 VA rehabilitation note, show that he continued to use a brace for additional support of the knee.  

The Veteran's subjective complaints of instability, combined with overwhelming objective evidence of ligamental injury, suggest that his instability more nearly approximates that contemplated by a 30 percent rating.  The fact that the Veteran eventually underwent total right knee arthroplasty (in June 2009) only further lends support to a finding that this disability is best characterized as severe.  Therefore, affording the Veteran the benefit of the doubt, the Board finds that prior to June 9, 2010, post-operative right knee arthrotomy and reconstructive surgery with instability should be rated as 30 percent disabling under Diagnostic Code 5257.  

However, the Board's inquiry does not end here.  In this regard, VA law and regulations provide for the assignment of separate disability ratings under Diagnostic Code 5257 and those diagnostic codes that pertain to limitation of motion.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  Essentially, these precedential General Counsel opinions suggest that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is x-ray evidence of arthritis together with a finding of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, and 5261 (2011).  

Evidence of flexion limited to 45 degrees or less is necessary in order to warrant a compensable disability rating for limitation of flexion of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A compensable disability rating for limitation of extension of the knee is appropriate when extension more nearly approximates limitation to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  When evaluating a disability which contemplates limitation of motion, sections 4.40 and 4.45 of Title 38 of the Code of Federal Regulations require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

A review of the Veteran's treatment and examination reports dated prior to June 9, 2010 reveal that right knee extension was limited to no more than 5 degrees and flexion was limited to no fewer than 90 degrees.  These findings represent the maximum limitation of motion found on examination during this period of the appeal, and reflect consideration of the Veteran's subjective complaints of pain following repetitive movement, when reported.  Unfortunately, even with consideration of these additional limiting factors, a compensable disability rating is not demonstrated under either Diagnostic Code 5260 or 5261.  See 38 C.F.R. § 4.31 (2011) (the rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met).  

While the Veteran's records do not demonstrate compensable limitation of right knee motion under Diagnostic Codes 5260 and/or 5261, there is evidence of complaints of painful (and limited) movement during this period of the appeal.  In this regard, the Veteran demonstrated flexion and extension below the "normal" range of motion and complained of pain whilst doing so.  See 38 C.F.R. § 4.71a, Plate II.  Furthermore, x-rays dated since the January 19, 2007 claim for increase reflect osteoarthritis of the right knee.  Thus, pursuant to the above-cited precedential General Counsel opinions, the Veteran is entitled to a separate 10 percent rating for x-ray evidence of arthritis together with a finding of painful motion.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has considered with higher or alternative ratings under a different diagnostic code can be applied.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board notes that there are other diagnostic codes relating to knee disabilities.  However, the Veteran's right knee disability has not been manifested by genu recurvatum, impairment of the tibia and fibula or ankylosis.  Thus, higher ratings under these diagnostic codes are not warranted.  Diagnostic Code 5258 may be appropriate for consideration because there is evidence of meniscal injury to the knee, as well as episodes of "locking," pain, and effusion into the joint.  However, the maximum rating for this disability is 20 percent.  Thus, the Veteran is already receiving a higher rating for these symptoms under Diagnostic Code 5257.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (prohibiting the assignment of several ratings under various diagnostic codes if symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition).  Finally, assignment of a separate rating for any large, painful, or deep scarring is not supported by the evidence of record.  In fact, no complaints are made regarding any residual surgical scarring at any time during this period of the appeal and the June 2007 VA examination report notes a level, well-healed, nontender scar measuring eight square centimeters on the right knee.

For all the foregoing reasons, the Board finds a 30 percent, but no higher rating, for post-operative right knee arthrotomy and reconstructive surgery with instability is warranted for the period of the appeal prior to June 9, 2010.  Additionally, a separate 10 percent rating is warranted for post-operative right knee arthrotomy and reconstructive surgery with degenerative joint disease and painful motion.  The Board has applied the benefit-of-the-doubt doctrine in awarding the 30 percent rating for the period, but finds that a preponderance of the evidence is against assignment of higher or additional ratings at any time pertinent to this period. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-53 (1990). 
	

ORDER

A 30 percent rating for post-operative right knee arthrotomy and reconstructive surgery with instability, is granted, prior to June 9, 2010, subject to the legal authority governing the payment of VA compensation.

A separate 10 percent rating for post-operative right knee arthrotomy and reconstructive surgery with degenerative joint disease, is granted, prior to June 9, 2010, subject to the legal authority governing the payment of VA compensation.


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim on appeal is warranted.

The Board observes that VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides 'sufficient detail' as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  

As noted in the Introduction, the Veteran underwent total right knee arthroplasty on June 9, 2010.  As such, the RO recharacterized the Veteran's disability as status post-total right knee arthroplasty and granted an increased, 100 percent rating from June 9, 2010, to July 31, 2011, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  According to this diagnostic code, a knee replacement is to be rated as 100 percent disabling for a minimum of one year following implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Thereafter, the knee should be rated pursuant to the criteria found in Diagnostic Code 5055 or by analogy to Diagnostic Codes 5256, 5261, or 5262 on the basis of limitation of motion, with a minimum rating of 30 percent.  Id.

By rating decision dated in October 2010, the RO assigned the minimum 30 percent rating to be effective as of August 1, 2011.  Thereafter, following reexamination of the Veteran's right knee in April 2012, the RO continued the assigned 30 percent rating (as issued in a May 2012 supplemental SOC (SSOC)).  At the outset, the Board notes that the RO's initial assignment of the Veteran's 30 percent rating was not based upon any medical evidence of record (as it was assigned prior to the expiration of the one-year mandatory 100 percent rating period).  As for the RO's decision to continue the 30 percent rating (as issued in the May 2012 SSOC), the RO indicated that this rating was based upon a review of private and VA medical records dated since August 2011, as well as an April 2012 VA examination.  

Pertinent to the reasons for this remand, a review of the April 2012 VA examination reveals that the purpose of this examination was to determine whether the Veteran's claimed left knee disability was caused or aggravated by his service-connected right knee disability.  Its purpose was not to evaluate the severity and nature of the Veteran's right knee.  Nevertheless, due to the nature of the Veteran's service connection claim, the examiner conducted a physical evaluation of the right knee.  However, no subjective history of complaints related to the right knee were solicited from the Veteran and the examiner's findings were not responsive to the applicable rating criteria.  Additionally, the examiner did not provide any opinion regarding the impact of the Veteran's right knee on his occupational functioning.  Accordingly, the Board finds the April 2012 examination inadequate to sufficiently evaluate the Veteran's service-connected right knee disability, and a new VA orthopedic examination, with appropriate clinical findings, is needed.  

Hence, the RO should arrange for the Veteran to undergo orthopedic examination, by appropriate physician, at a VA medical facility.  Prior to arranging for further examination, to ensure that the record before each examiner is complete, and that all due process requirements are met, the RO should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.  

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Hampton, Virginia dated through February 10, 2012.  Thus, it appears that more recent records at this facility likely exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since February 10, 2012, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the increased rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Hampton VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since February 10, 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the right knee joint (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If painful motion or weakness of the right lower extremity is found, the physician must assess whether such painful motion and/or weakness is slight, moderate, or severe.  

The physician should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the physician should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

Finally, the physician should discuss the impact the Veteran's right knee disability has on his occupational functioning and his ability to obtain and maintain gainful employment.  

5.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim in light of all pertinent evidence and legal authority, to include consideration of whether any staged rating of the disability, pursuant to Hart (cited above), is appropriate.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


